J-A21015-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTOPHER KOCH                           :
                                               :
                       Appellant               :   No. 3117 EDA 2019

        Appeal from the Judgment of Sentence Entered October 28, 2019
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0000894-2018


BEFORE: LAZARUS, J., DUBOW, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                            FILED OCTOBER 16, 2020

        Christopher Koch appeals from the judgment of sentence, imposed in

the Court of Common Pleas of Delaware County, after a jury convicted him of

simple assault1 and terroristic threats.2 Upon careful review, we affirm.

        On the night of December 5, 2017, Heather Rossiter was asleep in her

daughter’s bedroom because she and Koch, her husband, “had been fighting

all day.” N.T. Trial, 9/18/19, at 49. Rossiter’s daughter and baby son were

both in the room with her.3        Rossiter awoke to find Koch “grabbing [her]

throat calling [her] a slut[,] saying that he was going to kill [her].” Id. at 50.

Koch then dragged her to the floor and “started spitting in [her] face and
____________________________________________


1   18 Pa.C.S.A. § 2701(a)(1).

2   18 Pa.C.S.A. § 2706(a)(1).

3Rossiter’s daughter was 10 years old and her son was almost 3 at the time
of trial. See N.T. Trial, 9/18/19, at 46.
J-A21015-20



calling [her] a slut and saying that [she] cheated on him and that he was

going to take the kids away from [her].” Id. Rossiter’s head hit the metal

railing of her daughter’s bed as Koch dragged her to the floor. Id. at 53.

Koch kicked Rossiter in the side and hit her “over and over,” mostly in her

face. Id. at 52. The next morning, Rossiter had “lots of swelling” around her

eye and cheekbone. See id. at 59. She later sought medical treatment for a

fractured nose. See id. at 65. Rossiter’s bruises from the incident lasted for

weeks. See id. at 68.

       Koch was arrested on December 6, 2017, and charged with aggravated

assault,4 simple assault, terroristic threats, and harassment. Following a jury

trial, Koch was convicted of simple assault and terroristic threats. On October

28, 2019, the court sentenced Koch to an Intermediate Punishment Plan of 23

months for simple assault, followed by one year of probation for terroristic

threats.   Koch filed a timely notice of appeal, followed by a court-ordered

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal. He

raises the following claims for our review:

       1. Whether the trial court erred in precluding [Koch] from
       presenting factual witnesses to testify to facts that were in direct
       contradiction to that of the victim and to show motive for the


____________________________________________


4The aggravated assault charge was dismissed following a preliminary hearing
on February 12, 2018. However, the Commonwealth subsequently refiled that
charge and, after a preliminary hearing held on February 26, 2018, Koch was
held for court on the charge. The aggravated assault charge was consolidated
with the other charges for trial.


                                           -2-
J-A21015-20


      victim/witness testimony and which were relevant to [Koch’s]
      motion to introduce pursuant to Pa.R.E. 404(b)[.]

      2. Whether the trial court erred in denying [Koch’s] request for a
      jury instruction to the [charge of] terroristic threats consistent
      with Commonwealth v. Anneski[, 525 A.2d 373 (Pa. Super.
      1987)].

Brief of Appellant, at 4.

      Koch first alleges that the trial court erred in precluding the testimony

of Rossiter’s first husband, Greg Shea, which Koch asserts would have proved

that Rossiter had a history of making false allegations when confronted with

a threat to remove her children from her custody. In particular, Koch claims

that the instant altercation with Rossiter arose when Koch came home and

confronted her after learning that “his wife and mother of his child had been

in contact and engaging with other men via an online dating service.” Brief of

Appellant, at 8. Koch asserts that, although the alleged altercation occurred

at approximately 10:00 p.m. on December 17, 2017, Rossiter did not call the

police until 5:00 a.m. the following morning.       Koch claims that, in the

intervening time period, he threatened to take custody of their son. Koch

alleges it was this threat that led Rossiter to contact police and make false

allegations about him.

      Koch alleged that, in 2008, Rossiter’s ex-husband, Shea, had similarly

threatened to seek full custody of their child after Shea discovered that

Rossiter had engaged in an extra-marital relationship with a man she met

online. Thereafter, Koch argues, Rossiter made false allegations that Shea

had sexually abused their daughter.


                                      -3-
J-A21015-20



      Prior to trial, Koch filed a notice of intent to introduce evidence pursuant

to Rule 404(b) in which he averred, inter alia, the following:

      7. That the defendant intends to introduce evidence by witnesses,
      specifically the victim’s ex-husband who will testify that the victim
      made numerous false statements regarding the actions of said
      witness, including but not limited to abuse by the husband against
      the victim; abuse by the husband/witness in regard to the victim’s
      minor child.

      8. That the defendant will be presenting court records from the
      matter of Shea v. Shea wherein the Court of Common Pleas of
      Snyder County had determined that the statements and
      allegations made against the prior husband were false and that
      after such statements, the victim was found in contempt of
      [c]ourt.

      9. That the victim[’s ex-]husband will testify as to the nature of
      the allegations and the multiple false statements made against
      him in court, evidencing a consistent pattern and motive in
      victim’s acts when confronted with any type of issue regarding
      custody or visitation and further, evidence of wrong acts of the
      victim by giving false statements to the court to such a degree
      that she was held in contempt.

Defendant’s Notice of Intention to Introduce Pa.R.E. 404(b)(2) Evidence,

5/13/19, at ¶¶ 7-9.

      The Commonwealth moved to preclude Shea’s testimony, arguing that

it was unduly prejudicial under Pa.R.E. 403 and that defense counsel was able

to accomplish his impeachment goals through cross-examination of Rossiter.

Defense counsel argued that, while Rossiter admitted to the falsity of certain

previous statements under cross-examination, she repeatedly responded, “I

don’t remember” to other questions. Defense counsel argued that Shea would




                                      -4-
J-A21015-20



testify conclusively as to the facts surrounding his custody dispute with

Rossiter.

      Following argument, the trial court concluded that, under Pa.R.E. 403,

the probative value of Shea’s testimony was outweighed by its unfairly

prejudicial nature, the needless presentation of cumulative evidence, and the

fact that “the 2008 case is not why we’re here.” Trial Court Opinion, 2/14/20,

at 3; N.T. Trial, 9/19/19, at 11.     Accordingly, the court declined to admit

Shea’s testimony.

      We begin by noting that the admission of evidence is committed to the

sound discretion of the trial court, and a trial court’s ruling regarding the

admission of evidence will not be disturbed on appeal unless that ruling

reflects manifest unreasonableness, or partiality, prejudice, bias, or ill-will, or

such lack of support to be clearly erroneous. Commonwealth v. Minich, 4
A.3d 1063, 1068 (Pa. Super. 2010).

      “Evidence is relevant if it logically tends to establish a material fact in

the case, tends to make a fact at issue more or less probable or supports a

reasonable    inference    or   presumption     regarding    a   material    fact.”

Commonwealth v. Drumheller, 808 A.2d 893, 904 (Pa. 2002); Pa.R.E. 401.

“All relevant evidence is admissible, except as otherwise provided by law.

Evidence that is not relevant is not admissible.” Pa.R.E. 402. “The court may

exclude relevant evidence if its probative value is outweighed by a danger of

one or more of the following: unfair prejudice, confusing the issues,




                                       -5-
J-A21015-20



misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Pa.R.E. 403.

       Koch sought to admit Shea’s testimony as “motive” and “common plan”

evidence under Rule 404(b), which provides, in relevant part, as follows:5

       (b) Crimes, Wrongs or Other Acts.

          (1) Prohibited Uses. Evidence of a crime, wrong, or other
          act is not admissible to prove a person’s character in order
          to show that on a particular occasion the person acted in
          accordance with the character.

          (2) Permitted Uses. This evidence may be admissible for
          another purpose, such as proving motive, opportunity,
          intent, preparation, plan, knowledge, identity, absence of
          mistake, or lack of accident. In a criminal case this evidence
          is admissible only if the probative value of the evidence
          outweighs its potential for unfair prejudice.

Pa.R.E. 404(b). “[T]he use of specific instances of a victim’s prior conduct are

admissible to show a victim's character trait only if the trait in question is

probative of an element of a crime or a defense.” Minich, 4 A.3d at 1071.

However, “whenever the accused seeks to offer character evidence for

purposes of attacking or supporting the credibility of a victim who testifies,

the admissibility of such evidence is governed by Pa.R.E. 608 and proof of
____________________________________________


5 We note that Koch’s appellate brief is devoid of citation to any precedent
specifically applicable to his claim that Shea’s testimony is admissible under
Rule 404(b). Rather, Koch’s citations are limited to cases addressing the
general constitutional principle that a defendant is entitled to present
witnesses on his behalf, and cases explicating the definition of relevant
evidence. While those cases are valid in and of themselves, they are irrelevant
to the case at hand to the extent that they do not address the limitations on
the admission of the evidence Koch sought to admit as set forth in the Rules
of Evidence, and specifically, those limitations contained in Rule 404(b).

                                           -6-
J-A21015-20



specific incidents of conduct by either cross-examination or extrinsic evidence

is prohibited.” Id. at 1072.

      Here, evidence relating to a custody proceeding that occurred nine years

prior to the incident in question, and eleven years prior to trial, is probative

of neither motive nor the existence of a common scheme on the part of

Rossiter. “To be admissible under [the motive] exception, there must be a

specific ‘logical connection’ between the other act and the crime at issue which

establishes that ‘the crime currently being considered grew out of or was in

any   way    caused   by   the   prior    set   of   facts   and   circumstances.’”

Commonwealth v. Ross, 57 A.3d 85, 100 (Pa. Super. 2012), quoting

Commonwealth v. Martin, 387 A.2d 835, 838 (Pa. 1978) (evidence that

murder victim struck defendant with chair thirteen days before he was killed

admissible to establish motive) (emphasis added). The mere identification of

similarities between the prior bad acts and the crime at issue does not

establish motive. Ross, 57 A.3d at 101.

      Here, there is no causal connection between the 2008 custody

proceedings involving Rossiter and her ex-husband and Rossiter’s allegations

against Koch in 2017.      While certain similarities are present in the two

incidents—the threat of custody proceedings and the leveling of allegations of

abuse—the former set of circumstances does not establish a motive for the

latter.   See id. Accordingly, Koch’s claim that Shea’s testimony should have

been admitted under the Rule 404(b) motive exception is meritless.




                                         -7-
J-A21015-20



      Similarly, Shea’s testimony was not admissible to prove a common plan

or scheme.

      When ruling upon the admissibility of evidence under the common
      plan exception, the trial court must first examine the details and
      surrounding circumstances of each criminal incident to assure that
      the evidence reveals criminal conduct which is distinctive and so
      nearly identical as to become the signature of the same
      perpetrator. . . . If the evidence reveals that the details of each
      criminal incident are nearly identical, the fact that the incidents
      are separated by a lapse of time will not likely prevent the offer of
      the evidence unless the time lapse is excessive.

Commonwealth v. Tyson, 119 A.3d 353, 358–59 (Pa. Super. 2015).                In

determining whether evidence of prior bad acts is admissible to show a

common plan, “much more is demanded than the mere repeated commission

of crimes of the same class, such as repeated burglaries or thefts. The device

used must be so unusual and distinctive as to be like a signature.”

Commonwealth v. Shively, 424 A.2d 1257, 1259 (Pa. 1981), quoting

McCormick, Evidence, § 190 (1972 2d ed.). Additionally, the remoteness in

time of the prior bad act must be considered in determining its probative value

under the theory of common scheme, plan or design. Commonwealth v.

Aikens, 990 A.2d 1181, 1185 (Pa. Super. 2010). “[T]he importance of the

time period is inversely proportional to the similarity of the crimes in

question.” Id.

      Here, one eleven-year-old instance of Rossiter allegedly fabricating an

allegation against her ex-husband in an unrelated custody proceeding does

not meet the standard for the admission of Shea’s testimony to show a


                                      -8-
J-A21015-20



common plan or scheme under Rule 404(b)(2). The allegations—in that case,

sexual abuse of a child and, in this case spousal abuse—are not “so nearly

identical as to become the signature”       Tyson, supra.       Moreover, the

significant lapse in time between the two events militates strongly against the

admissibility of the evidence.

      Additionally, it is apparent that the overarching purpose for which Koch

sought to present Shea’s testimony was simply to attack the credibility of

Rossiter’s testimony against him in this matter and to portray her as a

fabricator of abuse allegations. Koch sought to do so by eliciting testimony

from Shea regarding a specific instance of Rossiter’s prior conduct—her

alleged fabrication of allegations of sexual abuse perpetrated by Shea against

her daughter. However, Pa.R.E. 608 bars the admission of specific instances

of a witness’s conduct solely to impeach that witness’s character for

truthfulness. Minich, supra.

      At trial, Koch’s counsel extensively and thoroughly cross-examined

Rossiter regarding the 2008 custody proceeding and her allegation of child

abuse against Shea. See N.T. Trial, 9/18/19, at 70-134. Counsel was able

to utilize documents from the 2008 custody proceeding during that cross-

examination and succeeded in eliciting testimony from Rossiter that the prior

allegations against Shea were, in fact, determined to be unfounded. See id.

at 91 (“Q: Okay. Would you agree with me [the report of abuse] was not

founded? A: It was not founded.). Because Koch has failed to establish that

Shea’s testimony was admissible under Rule 404(b), we can discern no abuse

                                     -9-
J-A21015-20



of discretion on the part of the trial court in determining that the testimony

would be both cumulative and unfairly prejudicial and was, therefore,

inadmissible.

       Lastly, Koch claims that the trial court erred in denying his request for

a jury instruction on the charge of terroristic threats consistent with Anneski,

supra. In that case, the appellant challenged her conviction for terroristic

threats after she stated, during an argument with her neighbor, that if the

neighbor tried to run over her kids again at the bus stop, Anneski would “bring

a gun and use it.” Id. at 374. In reversing Anneski’s conviction on weight-

of-the-evidence grounds,6 the Court noted that “the purpose of the [terroristic

threats statute] ‘is to impose criminal liability on persons who make threats

which seriously impair personal security. . . . It is not intended by this section

to penalize mere spur-of-the-moment threats which result from anger.’” Id.

at 376, quoting 18 Pa.C.S.A. § 2706, comment. Because the Court found that

Anneski’s was a “spur-of-the-moment threat resulting from transitory anger,’
id., it awarded her a new trial.



____________________________________________


6  In Koch’s brief, he incorrectly claims that the Court’s holding in Anneski
pertained to jury instructions for the offense of terroristic threats. See Brief
of Appellant, at 25 (“In [Anneski,] the Supreme Court made the distinction
as to the standard instruction as to [t]erroristic [t]hreats and the need for
further instruction as to the caveat making the distinction between a criminal
liable [sic] threat, versus a spur[-]of[-]the[-]moment threat resulting from
anger.”). However, jury instructions were not an issue in that case, and the
Court addressed this issue solely in the context of a weight-of-the-evidence
analysis. See Anneski, supra.

                                          - 10 -
J-A21015-20



     Koch argues that, as in Anneski, his threat to Rossiter that “he would

kill her” was a spur-of-the-moment threat bought on by his anger at

discovering Rossiter’s marital infidelity. Accordingly, he claims that he was

entitled to an instruction based on the holding in Anneski. We disagree.

     In reviewing a challenge to the trial court’s refusal to give a
     specific jury instruction, it is the function of this Court to
     determine whether the record supports the trial court’s decision.
     In examining the propriety of the instructions a trial court presents
     to a jury, our scope of review is to determine whether the trial
     court committed a clear abuse of discretion or an error of law
     which controlled the outcome of the case. A jury charge will be
     deemed erroneous only if the charge as a whole is inadequate, not
     clear or has a tendency to mislead or confuse, rather than clarify,
     a material issue. A charge is considered adequate unless the jury
     was palpably misled by what the trial judge said or there is an
     omission which is tantamount to fundamental error.
     Consequently, the trial court has wide discretion in fashioning jury
     instructions. The trial court is not required to give every charge
     that is requested by the parties and its refusal to give a requested
     charge does not require reversal unless the appellant was
     prejudiced by that refusal.

Commonwealth v. Brown, 911 A.2d 576, 582–83 (Pa. Super. 2006)

(citation, quotation marks, and brackets omitted).

     “[A] trial court has broad discretion in phrasing its instructions, and may

choose its own wording so long as the law is clearly, adequately, and

accurately presented to the jury for its consideration. Only where there is an

abuse of discretion or an inaccurate statement of the law is there reversible

error.” Commonwealth v. Antidormi, 84 A.3d 736, 754 (Pa. Super. 2014),

quoting Commonwealth v. Trippett, 932 A.2d 188, 200 (Pa. Super. 2007).

A jury charge should not be rigidly inspected by a reviewing court, and


                                    - 11 -
J-A21015-20



reversible error should not be found for every technical inaccuracy; error

should only be found if taken as a whole, the jury charge inadequately and

inaccurately set forth the applicable law. Commonwealth v. Daniels, 963
A.2d 409, 430 (Pa. 2009).

      Koch challenges the court’s instruction on the offense of terroristic

threats.   “A person commits the crime of terroristic threats if the person

communicates, either directly or indirectly, a threat to . . . commit any crime

of violence with intent to terrorize another[.]” 18 Pa.C.S.A. § 2706(a)(1).

      The trial court issued the following instruction with regard to that

offense:

      The [d]efendant has been charged with the offense of [t]erroristic
      [t]hreats. To find the [d]efendant guilty of this offense, you must
      find that the following elements have been proven beyond a
      reasonable doubt. First, that the [d]efendant communicated
      either directly or indirectly a threat. The term communicate
      means conveys in person or by written or electronic means
      including telephone, electric mail, internet, facsimile[e], telex and
      similar transmission. Second, the [d]efendant communicated the
      threat to commit a crime of violence, specifically murder, with
      intent to terrorize another.

N.T. Trial, 9/20/19, at 84.

      The instruction given by the court clearly, adequately, and accurately

presented the law to the jury, Antidormi, supra, and closely tracks the

language of the Pennsylvania Suggested Standard Jury Instruction for the




                                     - 12 -
J-A21015-20



offense of terroristic threats. See Pa. SSJI (Crim), §15.2706.7 Therefore, we

presume the instruction is accurate. See Commonwealth v. Kerrigan, 920
A.2d 190, 198 (Pa. Super. 2007). We further note that Koch has not provided

us with the language he believes the court should have used in its jury

instruction on this charge.

        Finally, Koch cannot demonstrate that he was prejudiced by the court’s

refusal to instruct based on Anneski.              The evidence adduced at trial, if

believed by the jury, supported a finding that Koch possessed the requisite

intent to terrorize Rossiter when he threatened to kill her. At the time he

uttered the words “I will kill you,” Rossiter testified that Koch was “grabbing

[her] throat [and] calling [her] a slut.” N.T. Trial, 9/18/19, at 49. Koch then

____________________________________________


7   The suggested standard jury instruction reads, in relevant part, as follows:

        The defendant has been charged with the offense of terroristic
        threats. To find the defendant guilty of this offense, you must find
        that the following elements have been proven beyond a
        reasonable doubt:

        First, that the defendant communicated, either directly or
        indirectly, a threat, which was received by the victim. The term
        “communicates” means conveys in person or by written or
        electronic means, including telephone, electronic mail, internet,
        facsimile, telex, and similar transmissions. In other words,
        communication can be done by words or deeds conveyed in any
        manner. A present ability to inflict harm is not required. There is
        no requirement that the harm will be carried out.

        Second, that the defendant communicated the threat to: . . .
        commit any crime of violence, specifically [crime of violence], with
        intent to terrorize another.

Pa. SSJI (Crim), § 15.2706.


                                          - 13 -
J-A21015-20



dragged Rossiter to the floor, at which time her head hit a metal railing. Id.

at 53. Koch proceeded to kick Rossiter in the side and hit her “over and over,”

mostly in her face. Id. at 52. The violent acts accompanying Koch’s threat

were sufficient to allow a jury to find, beyond a reasonable doubt, that Koch

possessed the intent to terrorize Rossiter and that his words constituted more

than a “spur-of-the-moment”        threat resulting from    transitory   anger.

Accordingly, Koch is entitled to no relief on this claim.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/16/20




                                     - 14 -